         Case 1:18-mc-00167-ABJ Document 122 Filed 11/13/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
            v.                            )
                                          )
PAUL J. MANAFORT, JR.,                    )
                                          )
                  Defendant.              )
__________________________________________)
                                          )
IN RE: PETITIONS FOR RELIEF               )
CONCERNING CONSENT ORDER OF               )  Case No. 1:18-mc-00167-ABJ
FORFEITURE                                )
__________________________________________)

 UNITED STATES’ STATUS REPORT REGARDING TRIAL OF STEPHEN M. CALK

       The United States of America, by and through its undersigned counsel, respectfully

submits this Status Report in response to the Court’s October 16, 2020, Minute Order directing

the United States to submit a further status report concerning the scheduling of trial in United

States v. Stephen M. Calk, 1:19-cr-366 (LGS) (S.D.N.Y.) (the “Calk Trial”).

       On October 16, 2020, the U.S. District Court for the Southern District of New York

adjourned the trial date in United States v. Stephen M. Calk to February 16, 2021. October 16,

2020, Order (Calk Dkt. No. 116). A copy of that order is attached.

                                              Respectfully submitted,

                                              MICHAEL R. SHERWIN
                                              Acting United States Attorney

                                      By:     _______________________
                                              Zia M. Faruqui, D.C. Bar 494990
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                               (202) 252-7117
                                              zia.faruqui@usdoj.gov
Case 1:18-mc-00167-ABJ Document 122 Filed 11/13/20 Page 2 of 2




                      By:   /s/ Daniel H. Claman
                            Daniel H. Claman
                            Money Laundering and
                                Asset Recovery Section
                            Criminal Division
                            U.S. Department of Justice
                            1400 New York Avenue, N.W., Suite 10100
                            Washington, D.C. 20530
                            Telephone: (202) 514-1263

                            Counsel for the United States of America
